Title: William Cranch to Abigail Adams, 28 January 1800
From: Cranch, William
To: Adams, Abigail


				
					Dear Madam,
					Georgetown Jany. 28, 1800.—
				
				I should have answer’d your valued Letter of 27th. ult°., by Mr. Shaw, if his stay would have admited of it—but the whole day he was with us was spent in viewing the City and the public buildings &c— I hope he was pleased with them, although he saw them to the greatest disadvantage, on account of the wintry appearance of things, and the badness of the roads. It gave me extreme pain to hear, from him, that you had determined never to visit this part of the country.— I presume the resolution was grounded on the idea of the Presidents having determined to decline another Election;—for I am confident you would not suffer him to spend four years of solitary existence, while it would be in your power, by your presence, to alleviate the burden of Cares, and cheer the intervals of laborious thought.— Your objection can not be to the climate, for it is, without any comparison, more healthy than that of Philadelphia, New York, or even Boston, and infinitely more agreable. The situation of the Presidents house is high and air’y, and is proved to be as healthy as any part of the world. The views from it are delightful; & the water is remarkably good. The difference of distance from New England, between this place and Philada. is trifling—being only 140 miles— which is not more than 4 day’s easy riding, and the roads in summer are very good.— I feel confident you would enjoy better health here than in New England, and I am in hopes you will still make the experiment— If your resolution is the consequence of a determination on the part of the President to decline another Election, I mourn for my Country, and dread it’s fate.— Who is there, besides, to whom it can look up, and on whom can it fix it’s choice in this critical moment? What other Candidate is there who could successfully oppose Mr Jefferson? And if the latter should succeed, upon what Events may we not fairly calculate? The Party will be contented with nothing short of the removal from office of every independent American—of a repeal of the Alien & sedition laws—of a dissolution of the Army and the Confinement of our Navy within our own ports. A Horde of unprincipled foreigners will rush in upon us, and thro’ the medium of devoted gazettes, scatter in every direction the seeds of immorality & irreligion, of modern philosophy & democratic disorganization— We shall have french patriots & united Irishmen among our secretaries, our Senators and our Representatives— Every opinion

render’d venerable by the sanction of Antiquity, or universal suffrage, will be eradicated from the minds of the rising generation, and our Country will soon approach to that state of depravity, which has enabled other nations to behold, amidst themselves, the grossest scenes of rapine & plunder, murders & rapes, Assassinations and barbarism, with a degree of apathy which has astonished the yet virtuous citizens of America. The present Administration has done more towards reconciling parties, and mitigating the asperity of party spirit, than has ever been done before in so short a period time, and I believe the acts of the Government during the last three years have been more popular than those of any preceeding period.— I hear of the moderation, firmness and independence of the President in all companies; even among those who have been uniform in their opposition to the measures of Government— And I know it would be a subject of deep regret to all real Americans, should the President now withdraw himself from the Government.— When a man has so much power over the happiness of a nation, is it not the dictate of true Patriotism that he should continue to exercise it?
				The first Ideas which struck my mind, on hearing of the melancholy Event which is the subject of your letter were, that Life could have added nothing to the Glory of his fame, and that possibly the weaknesses of Age might have overtaken him and in some measure dim’d the lustre which surrounds his name. His was a reputation in which every American felt an interest— We had long cherished it as one of the most valuable ornaments of our country, & felt something like a watchful anxiety lest the infirmities of humanity should tarnish it’s Effulgence.— To know, therefore, that his departure was in the full strength of his mind, that no weakness lessen’d the dignity of the aweful scene, and that the last seal of fate has irrevocably mark’d the standard of his character, is among the consolations which we ought to cherish.— The Nation has strongly testified the sentiments of their hearts on this occasion, And I believe never was a national sorrow more sincerely express’d. The sensation was so lively that the language of the Eulogist and Orator has in no instance equal’d the high Sympathy of the Auditors.— The speech of Genl. Marshall, the address of the Senate to the President, and his Answer are the only attempts which have in any measure succeeded.—
				It is some time since I heard from our friends at Quincy. They were well when I heard last.— Mrs. Cranch and our children enjoy good health.— I have engaged of Mr. Law, a house in the City of Washington, in New Jersey Avenue, not far from the Capitol.— It is

a decent looking brick house with a large garden, and he is to build a kitchen & chamber over it & an office—for all which [I am] to pay him 200 Dols. per Annum.— We shall pro[. . . .] move.—
				[…] Mr. Bayard will continue in his determination [to re]sign the office of Clerk of the supreme court, and that the Judges may think proper to give me the place.— It is such an one as would suit with my abilities & Education & would seem to be a small something on which I could place a little dependence.— The supreme Court will set on the 3d. of february when I suppose the subject will be agitated. Your son was so good as to mention the subject to the Chief Justice in August last, who promised to communicate the application to the other Judges, but I suspect it was neglected. I wrote to Judge Cushing, but as I am unacquainted with either of the other Judges, I have made no further application. Mr. Martin the Atty. Genl. of this state promised me his influence with Judges Washington, Chase & Iredell, but I imagine he is so full of other affairs that he has said nothing on the subject.— I shall write again to my negociator T. B. A. & tell him how anxious I am to obtain the office—that it would make me a new man, and by affording me an idea of independence, would again expand my faculties & give vigour to my mind.—
				I thank you my dear Madam, for your kind wishes for my prosperity, & am with every sentiment of Gratitude & respect / your affectionate Nephew
				
					W. Cranch.
				
			